[Cite as State v. Littlejohn, 2014-Ohio-5343.]




                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 101491



                                             STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                         ROBERT LITTLEJOHN

                                                        DEFENDANT-APPELLANT




                                           JUDGMENT:
                                     REVERSED AND REMANDED



                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-13-578942-A

        BEFORE:          McCormack, J., Boyle, A.J., and Stewart, J.

        RELEASED AND JOURNALIZED: December 4, 2014
ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 218
Northfield, OH 44067


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Fallon Radigan
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113




TIM McCORMACK, J.:
        {¶1} Defendant-appellant, Robert M. Littlejohn, appeals from the imposition of his

prison terms in Cuyahoga C.P. No. CR-13-578942-A to be served consecutive to his prison terms

in Cuyahoga C.P. Nos. CR-13-581460, CR-13-580807, and CR-10-545629-B.            After a careful

review of the record and relevant case law, we reverse appellant’s sentence and remand for

proceedings consistent with this opinion.

                                        I. Procedural History

        {¶2} On October 16, 2013, the Cuyahoga County Grand Jury returned an eight-count

indictment against appellant in Cuyahoga C.P. No. CR-13-578942-A.        Counts 1, 3, 5, and 7

charged appellant with breaking and entering, a felony of the fifth degree. Count 2 charged

appellant with theft, a misdemeanor of the first degree. Counts 4 and 8 charged appellant with

vandalism, a felony of the fifth degree. Count 6 charged appellant with theft, a felony of the

fifth degree.

        {¶3} Following a bench trial, the court found appellant guilty of Counts 1, 2, 3, and 4.

Appellant was found not guilty of Counts 5, 6, 7, and 8.

        {¶4} On May 15, 2014, appellant was sentenced on multiple cases. In Cuyahoga C.P.

No. CR-10-545629-B, the appellant received a sentence of 12 months. In Cuyahoga C.P. No.

CR-13-581460, appellant received a sentence of nine months to run consecutive with the other

cases. In Cuyahoga C.P. No. CR-13-580807, the appellant received a sentence of a one year on

each count (concurrent) to run consecutively to the other cases. In the instant case, Cuyahoga

C.P. No. CR-13-578942-A, the appellant received a sentence of six months on each count

(concurrent) but to run consecutively to the other cases. The appellant received a total prison

term of three years and three months.
          {¶5} Appellant now brings this timely appeal, raising one assignment of error for our

review.

                                          II. Law and Analysis

          {¶6} In his sole assignment of error, appellant argues that the trial court failed to make all

the factual findings necessary to sentence appellant to consecutive sentences under R.C. 2929.14.



                                          Standard of Review

          {¶7} R.C. 2953.08(G)(2) states that when reviewing felony sentences, “[t]he appellate

court’s standard for review is not whether the sentencing court abused its discretion.” Rather,

the statute states that if we “clearly and convincingly” find that (1) “the record does not support

the sentencing court’s findings under [R.C. 2929.14(C)(4)],” or that (2) “the sentence is

otherwise contrary to law,” then we “may increase, reduce, or otherwise modify a sentence * * *

or [we] may vacate the sentence and remand the matter to the sentencing court for resentencing.”

 R.C. 2953.08(G)(2).

                                         Consecutive Sentences

          {¶8} R.C. 2929.14(C)(4) states:

          If multiple prison terms are imposed on an offender for convictions of multiple
          offenses, the court may require the offender to serve the prison terms
          consecutively if the court finds that the consecutive service is necessary to protect
          the public from future crime or to punish the offender and that consecutive
          sentences are not disproportionate to the seriousness of the offender’s conduct and
          to the danger the offender poses to the public, and if the court also finds any of the
          following:

          (a) The offender committed one or more of the multiple offenses while the
          offender was awaiting trial or sentencing, was under a sanction imposed pursuant
          to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under
          post-release control for a prior offense.
       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
       offenses committed as part of any of the courses of conduct adequately reflects the
       seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the offender.

       {¶9} The presumption in Ohio is that sentencing is to run concurrent, unless the trial court

makes the R.C. 2929.14(C)(4) findings for consecutive sentences. State v. Evans, 8th Dist.

Cuyahoga No. 100151, 2014-Ohio-3584, ¶ 25, citing State v. Wells, 8th Dist. Cuyahoga No.

98428, 2013-Ohio-1179, ¶ 11; R.C. 2929.41(A).

       {¶10} Compliance with R.C. 2929.14(C)(4) requires the trial court to make the statutory

findings at the sentencing hearing, “and by doing so it affords notice to the offender and to

defense counsel.” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 29.

“Findings,” for these purposes, means that “‘the [trial] court must note that it engaged in the

analysis’ and that it ‘has considered the statutory criteria and specifie[d] which of the given bases

warrants its decision.’” Id. at ¶ 26, quoting State v. Edmonson, 86 Ohio St.3d 324, 326, 715

N.E.2d 131 (1999). The failure to make consecutive sentence findings is contrary to law.         See

State v. Jones, 93 Ohio St.3d 391, 399, 754 N.E.2d 1252 (2001).

       {¶11} In this case, the state concedes that the trial court did not make the findings that the

consecutive sentences are necessary to protect the public from future crime or to punish the

offender and that consecutive sentences are not disproportionate to the seriousness of the

offender’s conduct and to the danger the offender poses to the public.           Our review of the

record substantiates the error. We therefore vacate the sentence and remand the case for the

trial court to consider whether consecutive sentences are appropriate under R.C. 2929.14(C)(4)
and, if so, to make the required findings on the record and incorporate those findings into the

court’s sentencing entry. See Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659.

       {¶12} Appellant’s sole assignment of error is sustained.

       {¶13} Reversed and remanded to the trial court for resentencing consistent with this

opinion.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



______________________________________________
TIM McCORMACK, JUDGE

MARY J. BOYLE, A.J., and
MELODY J. STEWART, J., CONCUR